          Case 1:19-cv-01431-JPO Document 7 Filed 03/14/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LESHAWN DAWSON, on behalf of himself and all
others similarly situated,
                                                              Docket No: 1:19-cv-01431-JPO

                              Plaintiffs,                     NOTICE OF SETTLEMENT

                       -against-


HARRY’S USA, INC.,
                              Defendant.


Now comes the Plaintiff LESHAWN DAWSON by and through counsel, to provide notice to the

Court that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and

       settlement agreement (“Agreement”) is in the process of being finalized. Once the

       Agreement is fully executed, and certain conditions have been fulfilled pursuant to the

       Agreement, the parties will submit a Stipulation of Dismissal with prejudice, and without

       costs, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein request

       that the case be dismissed and closed.

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.


       Dated:     Brooklyn, New York
                  March 14, 2019

                                                     Respectfully submitted,

                                                     COHEN & MIZRAHI LLP
                                                     /s/ Joseph H. Mizrahi, Esq.




                                                 1
